FILE COPY




                           IN THE SUPREME COURT OF TEXAS
                                     -- -- -- --


NO. 19-0463

 FARROKH EBRAHIMI                                §
 v.                                              §
                                                                                 Dallas County,
 CALIBER HOME LOANS, INC,                        §
 AND U.S. BANK TRUST,                            §
                                                                                    5th District.
 NATIONAL ASSOCIATION, AS                        §
 TRUSTEE FOR LSF9 MASTER                         §
 PARTICIPATION TRUST



                                                                                    July 12, 2019

         Petitioner's petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, denied.


                                     

         I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
 that the above is a true and correct copy of the orders of the Supreme Court of Texas in the case
 numbered and styled as above, as the same appear of record in the minutes of said Court under
 the date shown.
         It is further ordered that petitioner, FARROKH EBRAHIMI, pay all costs incurred on
 this petition.
         WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
 the 22nd day of August, 2019.



                                                     Blake A. Hawthorne, Clerk

                                                     By Monica Zamarripa, Deputy Clerk